            Case 1:20-cr-00295-VEC Document 73 Filed 04/15/21 Page 1 of 3
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 20-CR-295 (VEC)
                                                              :
 MICHAEL DEL VILLAR and ENRIQUE                               :     ORDER
 ROSADO,                                                      :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendants have filed motions to suppress evidence, see Dkt. 42; Dkt. 44;

       WHEREAS the parties’ motions to suppress are fully briefed;

       WHEREAS Defendants have requested an evidentiary hearing on various issues and have

requested an opportunity for oral argument on their motions;

       IT IS HEREBY ORDERED that the parties must appear for oral argument on their

suppression motions on April 22, 2021, at 2:30 p.m., in Courtroom 443, of the Thurgood

Marshall U.S. Courthouse, 40 Foley Square, New York, NY. Given the anticipated difficulty of

Defendant Del Villar’s in-person appearance, if he wishes to waive his in-person attendance, he

may attend the hearing by calling from his home in California, using the dial-in information

included below. If he wishes to waive in-person attendance, a written waiver must be filed by

April 20, 2021. All other participants must appear in-person.

       IT IS FURTHER ORDERED that not later than April 20, 2021, counsel for Defendant

Rosado must confirm whether there is surveillance footage that Defendants would like the Court

to view to test the arresting agents’ description of Defendant Del Villar’s backpack as “heavily

weighted and squared-off.” To the extent necessary, the Court will review that footage at the

April 22, 2021 hearing.
         Case 1:20-cr-00295-VEC Document 73 Filed 04/15/21 Page 2 of 3




       IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0295#. All of those

accessing the conference are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.

Dated: April 15, 2021
      New York, NY
                                                           ___________________________
                                                            _____________________  _ _____
                                                              VALERIE CAPRONI
                                                                          CAPRON   NI
                                                           United States District Judge




                                              2 of 3
         Case 1:20-cr-00295-VEC Document 73 Filed 04/15/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
